                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JOHNNY STRICKLAND,
                                                      Case No. 18-12640
         Plaintiff,
                                                      Honorable Nancy G. Edmunds
v.

CITY OF DETROIT, JAMES CRAIG, MARK
BLISS, RODNEY BALLINGER, STEVEN
MURDOCK, CASEY SCHIMECK, DEANNA
WILSON,

         Defendants.
                                          /


 ORDER DENYING DEFENDANT'S MOTION FOR PROTECTIVE ORDER AGAINST
THE DEPOSITION OF DETROIT POLICE DEPARTMENT CHIEF JAMES CRAIG [26]


     This matter is before the Court on Defendants' motion for protective order against the

deposition of Detroit Police Department Chief James Craig, a defendant in this case. (ECF

no. 26.) Plaintiff filed a response brief in opposition. (ECF no. 28.) The Court heard this

matter on March 13, 2019.

     The Court finds that Defendant Chief Craig has first-hand knowledge of information

related to Plaintiff’s hostile work environment claim, which requires proof of the employer’s

liability. See Kalich v. AT&T Mobility, LLC, 679 F.3d 464, 474 (6th Cir. 2012) (establishing

hostile work environment); Energy Capital Corp. v. United States, 60 Fed. Cl. 315, 318

(2004) (“it is also clear in the context of deposing former high-ranking government officials

is that depositions are allowed if the party has personal knowledge of the facts in issue”);

and Jackson v. City of Detroit, 2007 WL 2225886, at *1 (E.D. Mich. Aug. 1, 2007). The
Court further finds that the information cannot be obtained from other sources.

     For the reasons stated herein and on the record, the Court denies Defendant’s motion

and allows the deposition of Chief Craig, the deposition not to exceed three hours in length.

     SO ORDERED.



                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: March 13, 2019

I hereby certify that a copy of the foregoing document was served upon parties and counsel
of record on March 13, 2019, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
